SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G (RULE 13d - 102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(b) (Amendment No. )* REVA Medical, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 76133E109 (CUSIP Number) March 22, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [x]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1.NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Elliott Associates, L.P. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)[ ] (b)[ ] 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5.SOLE VOTING POWER 6.SHARED VOTING POWER 0 7.SOLE DISPOSITIVE POWER 8.SHARED DISPOSITIVE POWER 0 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*[ ] 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.8% 12.TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! This Schedule 13G reflects the beneficial ownership of Elliott Associates (as defined below) as of March 22, 2012. ITEM 1(a).Name of Issuer: REVA Medical, Inc. (“Issuer”) Item 1(b).Address of Issuer's Principal Executive Offices: 5751 Copley Drive San Diego, California 92111 Item 2(a).Name of Persons Filing: The name of the person filing this statement on Schedule 13G is Elliott Associates, L.P. ("Elliott Associates").Paul E. Singer ("Singer"), Elliott Capital Advisors, L.P., a Delaware limited partnership ("Capital Advisors"), which is controlled by Singer, and Elliott Special GP, LLC, a Delaware limited liability company ("Special GP"), which is controlled by Singer, are the general partners of Elliott Associates. Item 2(b).Address of Principal Business Office or, if None, Residence: The business address of Elliott Associates, Capital Advisors, Singer and Special GP is 40 West 57th Street, 30th Floor, New York, New York 10019. Item 2(c).Citizenship: Each of Elliott Associates and Capital Advisors is a limited partnership formed under the laws of the State of Delaware. Special GP is a limited liability company formed under the laws of the State of Delaware. Singer is a U.S. citizen. Item 2(d).Title of Class of Securities: Common Stock, $.0001 par value (“Common Stock”). Item 2(e).CUSIP Number: 76133E109 Item 3.If This Statement is Filed Pursuant to Rule 13d 1(b),or 13d-2(b) or (c), Check Whether the Person Filing is a: (a)[ ]Broker or dealer registered under Section 15 of the Exchange Act. (b)[ ]Bank as defined in Section 3(a)(6) of the Exchange Act. (c)[ ]Insurance company defined in Section 3(a)(19) of the Exchange Act. (d)[ ]Investment company registered under Section 8 of the Investment Company Act. (e)[ ]An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E). (f)[ ]An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F). (g)[ ]A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G). (h)[ ]A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act. (i)[ ]A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j)[ ]Group, in accordance with Rule 13d-1(b)(1)(ii)(J). If this statement is filed pursuant to Rule 13d-1(c), check this box [x] Item 4.Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned: Elliott Associates individually beneficially owns 3,227,031 shares of Common Stock. (b)Percent of class: Elliott Associates’ ownership of 3,227,031 shares of Common Stock constitutes 9.8% of all of the outstanding shares of Common Stock. (c)Number of shares as to which such person has: (i) Sole power to vote or to direct the vote Elliott Associates has sole power to vote or direct the vote of 3,227,031 shares of Common Stock. (ii) Shared power to vote or to direct the vote N/A (iii) Sole power to dispose or to direct the disposition of Elliott Associates has sole power to dispose or direct the disposition of 3,227,031 shares of Common Stock. (iv) Shared power to dispose or to direct the disposition of Not applicable. Item 5.Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following []. Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable. Item 8.Identification and Classification of Members of the Group. Not applicable. Item 9.Notice of Dissolution of Group. Not applicable. Item 10.Certification. By signing below the undersigned certifies that, to the best of its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURES After reasonable inquiry and to the best of its knowledge and belief, the undersigned certifies that the information with respect to it set forth in this statement is true, complete, and correct. Dated: April 2, 2012 ELLIOTT ASSOCIATES, L.P. By: Elliott Capital Advisors, L.P., as General Partner By: Braxton Associates, Inc., as General Partner By: /s/ Elliot Greenberg Elliot Greenberg Vice President
